

116 S3081 IS: Cambodia Democracy Act of 2019
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3081IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Gardner (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote free and fair elections, political freedoms, and human rights in Cambodia, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Cambodia Democracy Act of 2019. 2.FindingsCongress finds the following:
 (1)Prime Minister Hun Sen has been in power in Cambodia since 1985 and is the longest-serving leader in Southeast Asia. Despite decades of international attention and assistance to promote a pluralistic, multi-party democratic system in Cambodia, the Government of Cambodia continues to be undemocratically dominated by the ruling Cambodia People’s Party (CPP), which controls every agency and security apparatus of the state.
 (2)In 2015, the CPP-controlled parliament passed the Law on Associations and Non-Governmental Organizations, which gave the government sweeping powers to revoke the registration of nongovernmental organizations that the government believed to be operating with a political bias in a blatant attempt to restrict the legitimate work of civil society. On August 23, 2017, Cambodia’s Ministry of Foreign Affairs ordered the closure of the National Democratic Institute and the expulsion of its foreign staff. On September 15, 2017, Prime Minister Hun Sen called for the withdrawal of all volunteers from the United States Peace Corps, which has operated in Cambodia since 2006 with approximately 500 United States volunteers providing English language and healthcare training.
 (3)The Government of Cambodia has taken several measures to restrict its media environment, especially through politicized tax investigations against independent media outlets that resulted in the closure of The Cambodian Daily and Radio Free Asia in early September 2017. Additionally, the Government of Cambodia has ordered several radio stations to stop the broadcasting of Radio Free Asia and Voice of America programming.
 (4)On September 3, 2017, Kem Sokha, the President of the Cambodia National Rescue Party (CNRP), was arrested on politically motivated charges, including treason and conspiring to overthrow the Government of Cambodia, and faces up to 30 years in prison. The CNRP’s previous leader, Sam Rainsy, remains in exile. On November 16, 2017, Cambodia’s Supreme Court dissolved the CNRP, eliminating the primary opposition party. A court in Cambodia announced plans to try Kem Sokha for treason in January 2020.
 (5)Each of the 6 elections that have taken place in Cambodia since 1991 were conducted in circumstances that were not free and fair, and were marked by fraud, intimidation, violence, and the government’s misuse of legal mechanisms to weaken opposition candidates and parties.
 (6)In the most recent general election in July 2018, following the dissolution of the CNRP, the CPP secured every parliamentary seat, an electoral victory that a statement from the White House Press Secretary stated was neither free nor fair and failed to represent the will of the Cambodian people.
 (7)The United States is committed to promoting democracy, human rights, and the rule of law in Cambodia. The United States continues to urge the Government of Cambodia to immediately release Mr. Kem Sokha, reinstate the political status of the CNRP and restore its elected seats in the National Assembly, and support electoral reform efforts in Cambodia with free and fair elections monitored by international observers.
 (8)In section 401 of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5407), Congress expressed serious concerns with the rule of law and civil liberties in Cambodia and made the finding that the promotion of human rights and respect for democratic values in the Indo-Pacific region is in the United States national security interest.
 (9)Section 7043(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141; 132 Stat. 918) and section 201(f) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5392) restricted United States assistance to Cambodia unless the Government of Cambodia takes effective steps to respect the rights and responsibilities enshrined in the Constitution of Cambodia, including by releasing all political prisoners, including journalists, civil society activists, and members of the opposition political party.
 (10)On December 9, 2019, the Department of the Treasury imposed sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) with respect to certain corrupt Cambodian actors and their networks.
 (11)In February 2019, the European Union began intense scrutiny of Cambodia’s eligibility to for preferential trade access in light of the deterioration of democracy, the rule of law, and the protection of human rights in Cambodia.
			3.Sanctions relating to undermining democracy in Cambodia
			(a)Identification of persons responsible for undermining democracy in Cambodia
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of—
 (A)each senior official of the government, military, or security forces of Cambodia who the President determines has, on or after such date of enactment—
 (i)directly and substantially undermined democracy in Cambodia; or
 (ii)committed or directed serious human rights violations associated with undermining democracy in Cambodia; and
 (B)each foreign person owned or controlled by an official described in subparagraph (A). (2)UpdatesThe President shall submit to the appropriate congressional committees updated lists under paragraph (1) as new information becomes available.
 (b)Imposition of sanctionsThe President shall impose the following sanctions with respect to each foreign person on the list required by subsection (a):
 (1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Aliens inadmissible for visas, admission, or parole
 (A)Visas, admission, or paroleIn the case of an individual, that individual is— (i)inadmissible to the United States;
 (ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(B)Current visas revoked
 (i)In generalThe visa or other entry documentation of the individual shall be revoked, regardless of when such visa or other entry documentation is or was issued.
 (ii)Immediate effectA revocation under clause (i) shall— (I)take effect immediately; and
 (II)automatically cancel any other valid visa or entry documentation that is in the individual’s possession.
							(c)Exceptions
				(1)Exception relating to importation of goods
 (A)In generalThe authorities and requirements to impose sanctions authorized under subsection (b)(1) shall not include the authority or requirement to impose sanctions on the importation of goods.
 (B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.
 (2)Exception to comply with international obligationsSanctions under subsection (b)(2) shall not apply with respect to a foreign person if admitting or paroling the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
 (d)WaiverThe President may waive the application of sanctions under subsection (b) with respect to a foreign person on the list required by subsection (a) if the President determines and certifies to the appropriate congressional committees that such a waiver is in the national interest of the United States.
			(e)Suspension of sanctions
 (1)SuspensionThe requirement to impose sanctions under this section may be suspended for an initial period of not more than one year if the President determines and certifies to the appropriate congressional committees that Cambodia is making meaningful progress toward the following:
 (A)Ending government efforts to undermine democracy. (B)Ending human rights violations associated with undermining democracy.
 (C)Conducting free and fair elections that allow for the active participation of credible opposition candidates.
 (2)Renewal of suspensionThe suspension under paragraph (1) may be renewed for additional, consecutive one-year periods if the President determines and certifies to the appropriate congressional committees that Cambodia continued to make meaningful progress toward satisfying the conditions described in that paragraph during the year preceding the certification.
				(f)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (g)SunsetThis section shall terminate on the date that is 5 years after the date of the enactment of this Act.
 (h)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 (2)Foreign personThe term foreign person means a person that is not a United States person. (3)Person (A)In generalThe term person means—
 (i)a natural person; or (ii)a corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, and any governmental entity operating as a business enterprise or any successor to any entity described in this clause.
 (B)Application to governmental entitiesThe term person does not include a government or governmental entity that is not operating as a business enterprise.
 (4)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction of the United States, including a foreign branch of such an entity.